
	
		II
		110th CONGRESS
		2d Session
		S. 3561
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 24
			 (legislative day, September 17), 2008
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to provide a refundable credit against income tax to assist individuals with
		  high residential energy costs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Home Energy Affordability Tax Relief
			 Act of 2008 or the HEATR Act of 2008.
		2.Refundable credit for residential energy
			 costs
			(a)In generalSubchapter B of chapter 65 of the Internal
			 Revenue Code of 1986 (relating to rules of special application) is amended by
			 adding at the end the following new section:
				
					6431.Refundable credit for residential energy
				costs
						(a)General ruleIn the case of an individual, there shall
				be allowed as a credit against the tax imposed by this subtitle for the taxable
				year an amount equal to the lesser of—
							(1)33 percent of the amount of the taxpayer’s
				residential energy costs for such taxable year, or
							(2)$500.
							(b)Income limitation
							(1)In generalThe amount allowable as a credit under
				subsection (a) for any taxable year shall be reduced (but not below zero) by an
				amount which bears the same ratio to the amount so allowable (determined
				without regard to this paragraph) as—
								(A)the amount (if any) by which the taxpayer's
				adjusted gross income exceeds $50,000 (twice such amount in the case of a joint
				return), bears to
								(B)$10,000 (twice such amount in the case of a
				joint return).
								(2)Determination of adjusted gross
				incomeFor purposes of
				paragraph (1), adjusted gross income shall be determined without regard to
				sections 911, 931, and 933.
							(c)Definitions and special rulesFor purposes of this section—
							(1)Residential energy costsThe term residential energy
				costs means the amount paid or incurred by the taxpayer during the
				taxable year—
								(A)to any utility for electricity or natural
				gas used in the principal residence of the taxpayer during the heating season,
				and
								(B)for any qualified fuel for use in the
				principal residence of the taxpayer but only if such fuel is the primary fuel
				for heating such residence.
								(2)Principal residence
								(A)In generalThe term principal residence
				has the meaning given to such term by section 121; except that no ownership
				requirement shall be imposed.
								(B)Special rulesSuch term shall not include—
									(i)any residence located outside the United
				States, and
									(ii)any residence not used as the taxpayer’s
				principal place of abode throughout the heating season.
									(3)Heating
				seasonThe term heating
				season means October, November, December, January, February, and
				March.
							(4)Qualified
				fuelThe term qualified
				fuel includes propane, heating oil, kerosene, wood, and wood
				pellets.
							(d)Other special rules
							(1)Individuals paying on level payment
				basisAmounts paid for
				natural gas under a level payment plan for any period shall be treated as paid
				for natural gas used during the portion (if any) of the heating season during
				such period to the extent of the amount charged for natural gas used during
				such portion of the heating season. A similar rule shall apply to electricity
				and any qualified fuel.
							(2)Homeowners associations, etcThe application of this section to
				homeowners associations (as defined in section 528(c)(1)) or members of such
				associations, and tenant-stockholders in cooperative housing corporations (as
				defined in section 216), shall be allowed by allocation, apportionment, or
				otherwise, to the individuals paying, directly or indirectly, for the
				residential energy cost so incurred.
							(3)Dollar amount in case of joint
				occupancyIn the case of a
				dwelling unit which is the principal residence by 2 or more individuals, the
				dollar limitation under subsection (a)(2) shall be allocated among such
				individuals under regulations prescribed by the Secretary.
							(4)Treatment as refundable
				creditFor purposes of this
				title, the credit allowed by this section shall be treated as a credit allowed
				under subpart C of part IV of subchapter A of chapter 1 (relating to refundable
				credits).
							(e)Inflation adjustment
							(1)In generalIn the case of any taxable year beginning
				in 2009, each of the dollar amounts contained in subsections (a)(2) and
				(b)(1)(A) shall be increased by an amount equal to—
								(A)such dollar amount, multiplied by
								(B)in the case of—
									(i)the dollar amount contained in subsection
				(a)(2), the fuel price inflation adjustment for 2009, and
									(ii)the dollar amount contained in subsection
				(b)(1)(A), the cost-of-living adjustment determined under section 1(f)(3) for
				2009 by substituting calendar year 2007 for calendar year
				1992 in subparagraph (B) thereof.
									(2)Fuel price inflation
				adjustmentFor purposes of
				paragraph (1)(B)(i)—
								(A)In generalThe fuel price inflation adjustment for
				2009 is the percentage (if any) by which—
									(i)the CPI fuel component for October of 2008,
				exceeds
									(ii)the CPI fuel component for October of
				2007.
									(B)CPI fuel componentThe term CPI fuel component
				means the fuel component of the Consumer Price Index for All Urban Consumers
				published by the Department of Labor.
								(3)Rounding
								(A)Credit amount
									(i)Credit amountIf the dollar amount in subsection (a)(2)
				(after being increased under paragraph (1)), is not a multiple of $10, such
				dollar amount shall be rounded to the nearest multiple of $10.
									(ii)Income thresholdIf the dollar amount in subsection
				(b)(1)(A) (after being increased under paragraph (1)), is not a multiple of
				$50, such dollar amount shall be rounded to the next lowest multiple of
				$50.
									(f)Application of sectionThis section shall apply to residential
				energy costs paid or incurred after the date of the enactment of this section,
				in taxable years ending after such date, and before January 1,
				2010.
						.
			(b)Conforming amendments
				(1)Paragraph (2) of section 1324(b) of title
			 31, United States Code, is amended by striking or 6428 or and
			 inserting , 6428, 6431, or.
				(2)The table of sections for subchapter B of
			 chapter 65 of such Code is amended by adding at the end the following new
			 item:
					
						Sec. 6431. Refundable
				credit for residential energy costs..
					
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years ending after the date of the
			 enactment of this Act.
			3.Elimination of deduction for intangible
			 drilling and development costs for major oil companies
			(a)In generalSection 263(c) of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new sentences:
			 This subsection shall not apply during any taxable year with respect to
			 an applicable taxpayer (as defined in section 901(m)(2)) if during the
			 preceding taxable year for the production of oil, the average price of crude
			 oil in the United States is greater than $34.71 per barrel, and for the
			 production of natural gas, the average wellhead price of natural gas in the
			 United States is greater than $4.34 per 1,000 cubic feet. For purposes of the
			 preceding sentence, the Secretary shall determine average prices, taking into
			 consideration the most recent data reported by the Energy Information
			 Administration. For taxable years beginning after December 31, 2008, each
			 dollar amount specified in this subsection shall be adjusted to reflect changes
			 for the 12-month period ending the preceding September 30 in the Consumer Price
			 Index for All Urban Consumers published by the Bureau of Labor Statistics of
			 the Department of Labor.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			4.Modifications of foreign tax credit rules
			 applicable to major oil companies which are dual capacity taxpayers
			(a)In generalSection 901 of the Internal Revenue Code of
			 1986 (relating to credit for taxes of foreign countries and of possessions of
			 the United States) is amended by redesignating subsection (m) as (n) and by
			 inserting after subsection (l) the following new subsection:
				
					(m)Special rules relating to major oil
				companies which are dual capacity taxpayers
						(1)General ruleNotwithstanding any other provision of this
				chapter, any amount paid or accrued by a dual capacity taxpayer which is an
				applicable taxpayer (as defined in section 5896(b)) to a foreign country or
				possession of the United States for any period shall not be considered a
				tax—
							(A)if, for such period, the foreign country or
				possession does not impose a generally applicable income tax, or
							(B)to the extent such amount exceeds the
				amount (determined in accordance with regulations) which—
								(i)is paid by such dual capacity taxpayer
				pursuant to the generally applicable income tax imposed by the country or
				possession, or
								(ii)would be paid if the generally applicable
				income tax imposed by the country or possession were applicable to such dual
				capacity taxpayer.
								Nothing in this paragraph shall be
				construed to imply the proper treatment of any such amount not in excess of the
				amount determined under subparagraph (B).(2)Applicable taxpayerFor purposes of this subsection, the term
				applicable taxpayer means, with respect to operations in the
				United States—
							(A)any integrated oil company (as defined in
				section 291(b)(4)), and
							(B)any other producer or refiner of crude oil
				with gross receipts from the sale of such crude oil or refined oil products for
				the taxable year exceeding $100,000,000.
							(3)Dual capacity taxpayerFor purposes of this subsection, the term
				dual capacity taxpayer means, with respect to any foreign country
				or possession of the United States, a person who—
							(A)is subject to a levy of such country or
				possession, and
							(B)receives (or will receive) directly or
				indirectly a specific economic benefit (as determined in accordance with
				regulations) from such country or possession.
							(4)Generally applicable income
				taxFor purposes of this
				subsection—
							(A)In GeneralThe term generally applicable income
				tax means an income tax (or a series of income taxes) which is generally
				imposed under the laws of a foreign country or possession on income derived
				from the conduct of a trade or business within such country or
				possession.
							(B)ExceptionsSuch term shall not include a tax unless it
				has substantial application, by its terms and in practice, to—
								(i)persons who are not dual capacity
				taxpayers, and
								(ii)persons who are citizens or residents of
				the foreign country or
				possession.
								.
			(b)Effective date
				(1)In generalThe amendments made by this section shall
			 apply to taxes paid or accrued in taxable years beginning after the date of the
			 enactment of this Act.
				(2)Contrary treaty obligations
			 upheldThe amendments made by
			 this section shall not apply to the extent contrary to any treaty obligation of
			 the United States.
				5.Elimination of enhanced oil recovery credit
			 for major oil companies
			(a)In generalSection 43 of the Internal Revenue Code of
			 1986 is amended by adding at the end the following new subsection:
				
					(f)Nonapplication of sectionThis section shall not apply during any
				taxable year with respect to an applicable taxpayer (as defined in section
				901(m)(2)) if during the preceding taxable year for the production of oil, the
				average price of crude oil in the United States is greater than $34.71 per
				barrel. For purposes of the preceding sentence, the Secretary shall determine
				average prices, taking into consideration the most recent data reported by the
				Energy Information Administration. For taxable years beginning after December
				31, 2008, the dollar amount specified in this paragraph shall be adjusted to
				reflect changes for the 12-month period ending the preceding September 30 in
				the Consumer Price Index for All Urban Consumers published by the Bureau of
				Labor Statistics of the Department of
				Labor.
					.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			
